774 F.2d 1163
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert Mercer, Petitioner-Appellant,v.United States Parole Commission, Respondent-Appellee.(84-5420) AND Robert Elsea, Warden; U.S. ParoleCommission, Respondents-Appellees. (84-5423)
Nos. 84-5420, 84-5423
United States Court of Appeals, Sixth Circuit.
9/17/85

E.D.Ky.
APPEAL DISMISSED
ORDER
BEFORE:  KENNEDY and KRUPANSKY, Circuit Judges; and WEICK, Senior Circuit Judge.


1
Mercer moves for counsel on appeal from the district court's judgment denying his two petitions for writs of habeas corpus.  These appeals have been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the briefs, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
In these two appeals, Mercer challenges the decisions of the U.S. Parole Commission concerning the date of his release on parole.  Mercer has now been released on parole and is currently residing in Gary, Indiana.


3
The general rule is that where a prisoner attacks only the parole decision made by the Commission, the prisoner's release on parole moots the appeal.  Brady v. U.S. Parole Commission, 600 F.2d 234, 236 (9th Cir. 1979).  Like Brady, this appeal does not present an issue capable of repetition yet evading review.  Therefore, the appeals will be dismissed as moot.


4
The motion for counsel is denied.  The appeals are dismissed as moot under Rule 9(d)(1), Rules of the Sixth Circuit.